[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________             FILED
                                                     U.S. COURT OF APPEALS
                               No. 09-15304            ELEVENTH CIRCUIT
                                                          AUGUST 9, 2010
                           Non-Argument Calendar
                                                            JOHN LEY
                         ________________________
                                                             CLERK

                     D. C. Docket No. 06-00047-CV-HL-7

DANIEL MCMILLAN,



                                                          Petitioner-Appellant,

                                  versus

CALVIN D. NORTON,
Warden,

                                                         Respondent-Appellee,

BRIAN OWENS,
Commissioner, Georgia
Department of Corrections,


                                                     Intervenor-Defendant-
                                                                 Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                         _________________________

                                  (August 9, 2010)

Before TJOFLAT, EDMONDSON and MARTIN, Circuit Judges.

PER CURIAM:

      Daniel McMillan, a state prisoner proceeding pro se, appeals the district

court’s denial of his petition for a writ of habeas corpus in which he seeks relief

from his state court convictions in Georgia for child molestation, statutory rape,

and incest. We granted a certificate of appealability (“COA”) on two issues:

      (1)    Whether the district court violated Clisby v. Jones, 960 F.2d
      925, 936 (11th Cir. 1992) (en banc), by failing to address McMillan’s
      claim that his trial counsel was ineffective for failing to challenge the
      validity of the indictment; and

      (2)    Whether the district court violated Clisby by failing to address
      McMillan's claim that his trial counsel was ineffective for failing to
      object to hearsay testimony by the victim's cousin, “Vickie.”

      In his opening brief on appeal, McMillan does not address these Clisby

issues. We therefore deem them abandoned. See Atkins v. Singletary, 965 F.2d

952, 955 n.1 (11th Cir. 1992). As for the issues he has briefed, we do not consider

them, for the scope of our review is limited to the issues specified in the COA,

Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998). The district

                                           2
court’s judgment is, accordingly,

      AFFIRMED.




                                    3